In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-19-00066-CR
                               __________________

               JACQUES GERMAINE MCDANIEL, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

                 On Appeal from 252nd District Court
                       Jefferson County, Texas
                      Trial Cause No. 16-25429
__________________________________________________________________

                          MEMORANDUM OPINION

      In this appeal, Jacques Germaine McDaniel1 seeks to reverse a judgment

convicting him of murder. After McDaniel filed his notice of appeal, the attorney

who was assigned to represent him in his appeal filed a brief representing that there

are no arguments that can be made to argue the judgment against McDaniel should




      1
      The record reflects that Jacques Germaine McDaniel is also known as
Jacques McDaniel and Jaques Germaine McDaniel.
                                         1
be reversed on appeal. 2 After reviewing the record, we agree no arguable issues exist

that would support requiring the trial court to appoint some other attorney to

represent McDaniel in his appeal. 3

      The record in the appeal shows that, in July 2016, a grand jury indicted

McDaniel for murdering Christopher Gibson, alleging the murder occurred in June

2016. 4 Three years later, McDaniel pleaded not guilty. The parties tried the case to

a jury in February 2019. After hearing the evidence, the jury found McDaniel guilty

of murder and assessed a 45-year sentence. 5

      McDaniel appealed. After that, the trial court appointed an attorney to

represent him in the appeal. The court-appointed attorney filed a brief, which

presents the attorney’s professional evaluation of the record. McDaniel’s attorney

concludes in the brief that McDaniel’s appeal is frivolous. 6 McDaniel’s attorney also

sent McDaniel a copy of the brief, and McDaniel, after receiving the brief, filed a

pro se response. In the pro se response, McDaniel argues (1) his trial counsel was

ineffective; (2) the evidence the jury considered in the trial is insufficient to support

its verdict finding him guilty of murder; (3) the State engaged in a selective


      2
         See Tex. Penal Code Ann. § 19.02(b)(1).
      3
         See Anders v. California, 386 U.S. 738, 744 (1967).
       4
         See Tex. Penal Code Ann. § 19.02(b)(1).
       5
         Murder is a first-degree felony punishable, generally, by confinement for five
to 99 years or life. Id. §§ 12.32(a), 19.02(c).
       6
         See Anders, 386 U.S. at 744; High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).
                                           2
prosecution for improper reasons, reasons that McDaniel suggests are forbidden by

the United States Constitution; (4) in closing argument, the prosecutor injected

matters before the jury that were not admitted into evidence in his trial; and (5) the

trial court abused its discretion when it admitted highly prejudicial evidence in his

trial.

         After reviewing the appellate record, the Anders brief filed by counsel,

McDaniel’s pro se response, and the State’s response, we agree with the conclusion

in the brief filed by McDaniel’s attorney that McDaniel’s appeal is frivolous.

Accordingly, we need not require the trial court to appoint another attorney to re-

brief McDaniel’s appeal.7 Given that no arguable issues exist supporting a merits-

based brief being filed to support McDaniel’s appeal, we affirm the judgment the

trial court rendered on the jury’s verdict following McDaniel’s trial. 8

         AFFIRMED.

                                                     _________________________
                                                          HOLLIS HORTON
                                                               Justice

Submitted on February 2, 2021
Opinion Delivered February 17, 2021
Do Not Publish

Before Golemon, C.J., Kreger and Horton, JJ.


         7
        Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).
         8
        McDaniel may challenge our opinion in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                           3